Flanagan, J.
Appellant was convicted of grand larceny under § 10-3001, Burns’ 1942 Replacement. The charge was that he stole a quantity of type lead from his employer after working hours. He admits that he took the lead.
But he says that, since he took the property of his employer, he should be charged with embezzlement instead of larceny. The embezzlement statute is §10-1704 Burns’ 1942 Replacement.
The contention is without merit. Appellant could have been charged under either statute. The State saw fit to prosecute under the one which carries the lighter penalty. Appellant was not harmed, but, in fact, benefited by such action.
Judgment affirmed.
Gilkison, J., not participating.
Note. — Reported in 115 N. E. 2d 120.